 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL VALDEZ,                                     Case No. 1:17-cv-00430-LJO-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND REFLECT
13           v.                                          VOLUNTARY DISMISSAL PURSUANT TO
                                                         RULE 41(a) OF THE FEDERAL RULES OF
14   LARRY LEEDS, et al.,                                CIVIL PROCEDURE

15                  Defendants.                          (ECF No. 135)

16

17          On November 18, 2019, a stipulation was filed dismissing this action with prejudice. In

18 light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

19 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
20 dismissed with prejudice.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      November 20, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
